139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carlos Barela CHAVARIS, Plaintiff-Appellant,v.K.W. PRUNTY;  W.G. Ledbetter, individually and as ProgramAdministrator of Calipatria State Prison;  LT. Neri,individually and as correctional officer of Calipatria StatePrison;  R.G., individually and as correctional officer ofCalipatria State Prison T.L., individually and ascorrectional officer of Calipatria State Prison;  JosephWrigley, individually, Defendants-Appellees.
No. 96-56746.
United States Court of Appeals, Ninth Circuit.
Feb. 13, 1998.Submitted Feb. 9, 1998.**

Appeal from the United States District Court for the Southern District of California, Irma E. Gonzalez, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Carlos Barela Chavaris, a California prisoner, appeals pro se the district court's summary judgment for defendants on his access to the courts, due process, and retaliation claims.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.


3
Chavaris' due process and retaliation claims are not cognizable under 42 U.S.C. § 1983.  See Edwards v. Balisok, 520 U.S. 641, ----, 117 S.Ct. 1584, 1587, 137 L.Ed.2d 906 (1997);  Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir.1996).1


4
With respect to his access to the courts claim, Chavaris failed to present evidence that he suffered an actual injury to a nonfrivolous claim regarding his conviction or the conditions of his confinement.  See Lewis v. Casey, 518 U.S. 343, 116 S.Ct. 2174, 2179-82, 135 L.Ed.2d 606 (1996).


5
Accordingly, the district court did not err by granting summary judgment for defendants.  See Barnett, 31 F.3d at 815.

AFFIRMED.2


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


1
 We construe dismissal of these claims as dismissals without prejudice.  See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per curiam)


2
 Chavaris also appeals the district court's denial of his motions for preliminary injunction.  We conclude that the district court did not err by denying these motions.  See Diamontiney v. Borg, 918 F.2d 793, 795 (9th Cir.1990);  see also Oluwa v. Gomez, 133 F.3d 1237, 1998 WL 9178, * 3-4 (9th Cir.  Jan.14, 1998)